NOVEMBER 2002 AMENDMENT TO CREDIT AGREEMENT

        THIS AMENDMENT, dated this 13th day of November, 2002, between DENDRITE
INTERNATIONAL, INC., a New Jersey corporation (the “Company”) and JPMORGAN CHASE
BANK (formerly known as The Chase Manhattan Bank) (the “Bank’).

Preliminary Statement

        A.        Reference is made to the Amended and Restated Credit Agreement
dated as of November 30, 1998 between the Company and the Bank, which was amend
by the First Amendment and Waiver dated November 15, 1999 between them and the
November 2001 Amendment to Credit Agreement dated November 6, 2001 between them
(which, as so amended, will be called herein the “Credit Agreement”). All
capitalized terms used in this Amendment shall have the respective meanings
ascribed to them in the Credit Agreement. Pursuant to the Credit Agreement, the
Bank has agreed to provide a revolving credit facility to the Company on the
terms and conditions set forth therein.

        B.        On the terms and conditions hereinafter expressly provided,
the Company and the Bank desire to provide for an extension of the term of such
credit facility and for certain other changes to the Credit Agreement.

        NOW, THEREFORE, for valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Company and the Bank hereby agree as
follows:

ARTICLE 1.     PARTICULAR AMENDMENTS.

        Section  1.1   Acceptable Acquisition.   In Section 1.01 of the Credit
Agreement, the definition of the term “Acceptable Acquisition” is hereby changed
to read as follows:


          “Acceptable Acquisition” means any Acquisition which (a) has been
either (i) approved by the Board of Directors of the corporation which is the
subject of such Acquisition or (ii) recommended by such Board to the
shareholders of such corporation; and (b) is for a business within similar or
complementary lines of business as conducted by the Company on the date hereof;
provided that (x) at the time of such Acquisition and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, and (y) if any amount of the consideration paid or being paid for
such Acquisition shall be derived directly or indirectly from a Borrowing under
the Credit Agreement, then the total cash consideration paid or being paid for
such Acquisition, when added to the cash consideration paid or being paid for
all Acquisitions made or committed to after November 12, 2002, shall not
aggregate in excess of $50,000,000 in cash consideration for all Acquisitions
made or committed to after November 12, 2002, and (z) no more than $20,000,000
of the aggregate purchase prices for all Acquisitions made or committed to after
November 12, 2002, shall be capital contributions or commitments to make capital
contributions to any partnerships or joint ventures in which the Company or any
of its Subsidiaries owns less than fifty percent (50%) of the partnership
interests or joint venture interests.”


--------------------------------------------------------------------------------

        Section  1.2   Revolving Termination Date.   In Section 1.01 of the
Credit Agreement, in clause (a) of the definition of “Revolving Termination
Date”, the phrase “November 30, 2002” is hereby changed to read “November 30,
2003".

        Section  1.3  Interest Coverage Ratio.   Section 7.12(b) of the Credit
Agreement is hereby changed to read as follows:


    “(b)        permit its interest Coverage Ratio as determined at the end of
any fiscal quarter to be less than 1.50 to 1.00.”


ARTICLE 2.     MATTERS GENERALLY.

        Section  2.1   Facility Fee.   The Company shall pay to the Bank,
simultaneously with the execution and delivery of this Amendment, a facility fee
in the amount of $15,000. Such fee shall be nonrefundable and shall be in
addition to all other fees and amounts required to be paid by the Bank under the
Credit Agreement and this Amendment.

        Section  2.2   Software Associates International, LLC.   The Company
acknowledges and agrees that its Subsidiary, Software Associates International,
LLC, is a Required Guarantor, and the Company shall cause it to execute and
deliver to the Bank a Subsidiary Guaranty within ten (10) days after the date of
this Amendment.

        Section  2.3   Representations and Warranties.   The Company hereby
represents and warrants that:


          (a)        All the representations and warranties set forth in the
Credit Agreement are true and complete on and as of the date hereof, with the
same effect as though made on and as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and complete as of such earlier date);


          (b)        No Default and no Event of Default exists;


          (c)        The Company has no offset, recoupment or defense with
respect to any of its obligations under the Credit Agreement or any other Loan
Document, and no claim or counterclaim against the Bank whatsoever (any such
offset, recoupment, defense, claim or counterclaim as may now exist being hereby
irrevocably waived by the Company); and


          (d)        This Amendment has been duly authorized by all necessary
action on the part of the Company and has been duly executed and delivered by
the Company.


2


--------------------------------------------------------------------------------

        Section 2.4 Continuing Effect.   Except as otherwise expressly provided
in this Amendment, all the terms and conditions of the Credit Agreement shall
continue in full force and effect. Also, each other Loan Document shall continue
in full force and effect.

        Section 2.5 Entire Agreement.   This Amendment constitutes the entire
agreement and understanding of the parties hereto with respect to an amendment
of the Credit Agreement, and it supersedes and replaces all prior and
contemporaneous agreements, discussions and understandings (whether written or
oral) with respect to such amendment.

        Section 2.6 Expenses.   The Company shall pay all reasonable expenses
incurred by the Bank in connection with the transaction contemplated by this
Amendment, including the reasonable fees and disbursements of counsel for the
Bank.

        Section 2.7 Counterparts.   This Amendment may be executed in two or
more counterparts, each of which shall be deemed to be an original, and all of
which taken together shall constitute one and same agreement.

        Section 2.8 Guarantor Consent.   Fremantle Financial Services, Inc.,
which is a Subsidiary Guarantor, shall execute this Amendment in the space
provided below to confirm (a) the consent of such Subsidiary Guarantor to the
terms of this Amendment, and (b) that the Subsidiary Guaranty of such Subsidiary
Guarantor remains in full force and effect, and (c) that such Subsidiary
Guarantor has no offset, recoupment or defense with respect to any of such
Subsidiary Guarantor’s obligations under such Subsidiary Guarantor’s Subsidiary
Guaranty and no claim or counterclaim against the Bank whatsoever (any such
offset, recoupment, defense, claim or counterclaim as may now exist being hereby
irrevocably waived by such Subsidiary Guarantor). (The Company confirms that
Dendrite Delaware, Inc., which had also been a Subsidiary Guarantor, has merged
into the Company.)

        Section 2.9 Effectiveness.   This Amendment shall not become effective
unless and until it shall have been executed and delivered by all the parties
hereto.

3


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.


DENDRITE INTERNATIONAL, INC.


By:      KATHLEEN DONOVAN
——————————————
Name:  (PRINT)
Title:


JPMORGAN CHASE BANK


By:      LEONARD NOLL
——————————————
             Leonard Noll
             Vice President


SUBSIDIARY GUARANTOR:
(As to Section 2.8 above)

FREMANTLE FINANCIAL SERVICES, INC.


By:      MICHAEL J. KOTRAN
——————————————
Name (Print):  Michael J. Kotran
Title:                Secretary

4